EXHIBIT 10.1


FIRST AMENDMENT TO AGREEMENT OF SALE


THIS FIRST AMENDMENT TO AGREEMENT OF SALE (“First Amendment”) is made and
entered into effective as of this 25th day of August, 2016, by and between PJP
BUILDING FIVE, L.C., a Virginia limited liability company (“Seller”) and GAHC4
CHARLOTTESVILLE VA MOB, LLC, a Delaware limited liability company (“Buyer”).


Recitals


WHEREAS, Seller and Buyer entered into that certain Agreement of Sale, dated as
of July 25, 2016 (the “Purchase Agreement”); and


WHEREAS, Seller and Buyer seek to amend the Purchase Agreement as set forth
below.


Agreement


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Seller and Buyer hereby agree as follows:


1.    Recitals. The recitals set forth above are true and correct and are hereby
incorporated in their entirety. Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Purchase Agreement.
2.    Seller’s Representations and Warranties. Section 5.1 of the Purchase
Agreement is hereby amended by inserting the following new Sections 5.1.19 and
5.1.20, which read in their entirety as follows:
“5.1.19    Road Development Agreement. The Property is subject to that certain
Road Development Agreement dated May 13, 1998, by and among Worrell Land and
Cattle Company, L.C., as “Developer,” the County of Albemarle, and the Virginia
Department of Transportation, recorded among the land records of Albemarle
County, Virginia, in Deed Book 1714, at Page 549 (the “Road Development
Agreement”). Except for the payment of the Developer’s pro rata share of the
cost to install the traffic signal pursuant to Section A.3 of the Road
Development Agreement, the obligations of Developer under the Road Development
Agreement have been satisfied, and will not become the obligation of Buyer at
Closing. The traffic signal described in Section A.3 of the Road Development
Agreement was installed on or about 2010, and no claim has been made for the
payment of the Developer’s pro rata share of the cost of installing such signal.
Developer agrees to remain responsible for any such payment following Closing.
5.1.20    Stormwater Management Agreement. As a result of the boundary line
adjustment effectuated on June 23,


    
{00637912.1 }
1


 

--------------------------------------------------------------------------------




2016, a portion of the Property is encumbered by that certain Stormwater
Management/BMP Facilities Maintenance Agreement, executed by MJH Foundation in
favor of the Board of Supervisors of Albemarle County, Virginia, dated August
28, 2008, and recorded among the land records of Albemarle County, Virginia, in
Deed Book 3644, at Page 214 (the “SWM Agreement”). Neither Seller nor the
Property has any obligations under the SWM Agreement, and none of the
obligations under the SWM Agreement will be binding on Buyer or the Property
following Closing.”
3.    Conditions Precedent Favoring Buyer. Section 9.3 of the Purchase Agreement
is hereby amended by inserting the following new Sections 9.3.5 and 9.3.6, which
shall read in their entirety as follows:
“9.3.5    No later than two (2) business days prior to Closing, Seller, at its
sole cost and expense, shall have restriped the parking spaces at the Property
or otherwise provided additional parking spaces at the Property sufficient to
bring the total number of parking spaces at the Property to 300. Such restriped
or additional parking spaces shall be reasonably satisfactory to Buyer and
comply with all applicable laws, rules and regulations, including zoning
requirements.
9.3.6    Albemarle County, Virginia, has issued a site plan violation for the
failure to install the pedestrian pathway along the south side of Peter
Jefferson Parkway, as required by the final approved site plan for the Property
(the “Pathway”). Seller is seeking approval from Albemarle County, Virginia, for
an alternative design of the Pathway, as depicted on Exhibit A, attached hereto
and made a part hereof. The estimated cost to install the Pathway as originally
depicted on the approved site plan (the “Full Path Design”) is $32,250.00 . The
estimated cost to install the Pathway as depicted on Exhibit A (the “Short Path
Design”) is $2,800.00. Seller shall be responsible for all costs of the design,
approval, permitting, construction and installation of the Pathway. No later
than two (2) business days prior to Closing, (a) Seller shall have obtained all
necessary approvals and permits for the design and construction of the Pathway,
including approvals from Albemarle County; (b) Seller, at its sole cost and
expense, shall have completed the construction and installation of the Pathway
in accordance with the approved and permitted design; (c) Seller shall have
received written acknowledgment from Albemarle County that the completed Pathway
complies with the approved plans for such Pathway, and that the completed
Pathway satisfies any outstanding site plan or zoning violation; and (d) Seller
shall have delivered to the Title Company executed lien waivers and/or releases
sufficient to enable the Title Company to issue the Title Policy without any


    
{00637912.1 }
2


 

--------------------------------------------------------------------------------




exceptions for mechanic’s or materialmen’s liens arising from or related to the
design and installation of the Pathway. In the event that Seller has not been
able to satisfy item (a) above within the time period provided above, at
Closing, Seller shall escrow a sum equal to 125% of the cost to complete the
installation of the Pathway using the Full Path Design, and if Seller has been
able to satisfy item (a) above within the time period provided above, but has
not completed items (b) through (d) within the time period provided above, at
Closing, Seller shall escrow a sum equal to 125% of the cost to complete the
installation of the Pathway using the Short Path Design, or such other modified
design as is approved by Albemarle County, in either case pursuant to a mutually
satisfactory escrow agreement entered into by and among Seller, Buyer, and Title
Company at Closing. The escrow agreement shall permit Seller to draw on the
escrowed funds upon the satisfaction of items (a) through (d) above to reimburse
Seller for the cost of completed work upon presentation of copies of paid
invoices and executed lien waivers. In the event that such Pathway is not
completed by Seller within sixty (60) days of Closing, Buyer shall be permitted
to complete the Pathway and draw on the escrowed funds to pay for the costs of
completion. The design and installation of the Pathway shall be performed by
Seller in a good and workmanlike manner, lien-free, in accordance with all
applicable laws, rules and regulations. In the event any mechanic’s or
materialmen’s lien is filed, Seller shall within ten (10) days discharge the
lien or post a statutory lien bond, removing the lien as an encumbrance. If such
lien is filed post-Closing and Seller fails to discharge the lien as required
above, Buyer may, in its discretion, take any action necessary to discharge the
lien and the costs incurred by Buyer in doing so shall be reimbursed by Seller,
or paid from the escrowed funds. Any contractors engaged by Seller in connection
with the Pathway shall be licensed in the Commonwealth of Virginia, and to the
extent that they are performing such work post-Closing, shall maintain such
insurance as may be reasonably required by Buyer.”
4.    Due Diligence Period. Buyer acknowledges and agrees that upon the
execution and delivery of this First Amendment by Seller and Buyer, Buyer’s
right to terminate the Purchase Agreement prior to the expiration of the Due
Diligence Period pursuant to Section 3.2.3 of the Purchase Agreement shall be
deemed waived, and the Due Diligence Period shall be deemed to have expired.
5.    Ratifications. Except as specifically herein amended, all terms,
provisions, conditions and exhibits contained in the Purchase Agreement are
hereby confirmed, ratified and restated and shall remain unmodified and in full
force and effect. In the event that any provision of this First Amendment shall
conflict with the terms, provisions, conditions, and exhibits of the Purchase
Agreement, the terms of this First Amendment shall govern and control.


    
{00637912.1 }
3


 

--------------------------------------------------------------------------------




6.    Counterparts; Signatures. This First Amendment may be executed in any
number of counterparts and by each of the undersigned on separate counterparts,
and each such counterpart shall be deemed to be an original, but all such
counterparts when taken together shall constitute but one and the same First
Amendment. Signatures to this First Amendment transmitted in .pdf (portable
document format) via electronic mail or other electronic means shall be treated
as originals in all respects for purposes of this First Amendment. Seller and
Buyer further agree that the acknowledgement of this First Amendment by Escrow
Agent is not required for this First Amendment to be binding and effective as
between Seller and Buyer.
7.    Successors and Assigns. This First Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.


{Signatures appear on the following pages}


    
{00637912.1 }
4


 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date indicated in the preamble above.




BUYER:
GAHC4 CHARLOTTESVILLE VA MOB,
LLC, a Delaware limited liability company
 
 
 
 
By:
Griffin-American Healthcare REIT IV
 
Holdings, LP, a Delaware limited
 
partnership
Its:
Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT
 
 
IV, Inc., a Maryland corporation
 
Its:
General Partner
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
Name:
Danny Prosky
 
 
Title:
President and COO

























            














[Signature Page to First Amendment – Signatures Continue on Following Pages]


    
{00637912.1 }
5


 

--------------------------------------------------------------------------------






SELLER:
PJP BUILDING FIVE, L.C.,
a Virginia limited liability company
 
 
 
 
 
By:
Brandywine Charlottesville, LLC,
 
a Virginia limited liability company,
 
its Development Manager
 
 
 
 
 
 
By:
Brandywine Operating Partnership, L.P.,
 
 
a Delaware limited partnership,
 
 
its Sole Member
 
 
 
 
 
 
 
By:
Brandywine Realty Trust,
 
 
 
a Maryland real estate investment trust,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
By:
/s/ William D. Redd
 
 
 
 
William D. Redd,
 
 
 
 
Executive Vice President
 
 
 
 
and Sr. Managing Director
 
 
 
 
 
 
 
 
Date:
8-25-16



















[Signature Page to First Amendment – Signatures Continue on Following Pages]


    
{00637912.1 }
6


 

--------------------------------------------------------------------------------




Developer joins in this First Amendment for the sole purpose of agreeing to the
last sentence of the new Section 5.1.19 added to the Purchase Agreement by this
First Amendment.


DEVELOPER:


WORRELL LAND AND DEVELOPMENT COMPANY, L.C.
a Virginia limited liability company
(f/k/a Worrell Land and Cattle Company, L.C.)




By:
/s/ Anne R. Worrell
Name:
Anne R. Worrell
Title:
Manager
Date:
8/25/2016

























































[Signature Page to First Amendment – Signatures Continue on Following Page]








    
{00637912.1 }
7


 

--------------------------------------------------------------------------------




The undersigned Escrow Agent acknowledges the foregoing First Amendment:
DATED: August  25th , 2016
CHICAGO TITLE INSURANCE COMPANY
 
 
 
 
By:
/s/ Shannon Bright
 
Name:
Shannon Bright
 
Its:
Escrow Officer





































































[End of Signatures]


    
{00637912.1 }
8


 